It is not alleged in the complaint, nor necessarily implied therein, that to be entitled to the 2% premiums, plaintiffs were required to or did, within the meaning of section 440 of the Real Property Law, cause or procure purchasers of their dwellings to place mortgages with defendants, or negotiate real estate loans. As a mere pleading the complaint is sufficient. The true scope and precise nature of the transactions, and whether or not plaintiffs acted as brokers, may only be determined upon the evidence adduced at a trial. Carswell, Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ., concur.